DETAILED ACTION


Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on applications filed in Europe on December 22, 2017.  It is noted, however, that only a certified copy of foreign application 17210412.7 has been filed.  Please file the other five certified copies of foreign application, as required by 37 CFR 1.55, in response to this office action.


Claim Objections
Claim 1 is objected to because of the following informalities:  In line 19, please replace “the main” with “a main”, as there is technically insufficient antecedent basis for the term.

Claim 1 is objected to because of the following informalities:  In line 21, please replace “the product” with “a product”.

Claim 1 is objected to because of the following informalities:  In line 21, please replace “metal salts” with “a metal salt”.

Claim 1 is objected to because of the following informalities:  In line 22, please replace “ammonium salts” with “an ammonium salt”.

Claim 1 is objected to because of the following informalities:  In line 22, please replace “amines” with “an amine”.

Claim 1 is objected to because of the following informalities:  In line 23, please replace “the product” with “a product”.

Claim 1 is objected to because of the following informalities:  In line 23, please insert “step” prior to “a1)”.


Claim 1 is objected to because of the following informalities:  In line 23, the word “capable” is superfluous and may be deleted.  Note that one contacts a product with a solution (in order) to abstract a residue.

Claim 1 is objected to because of the following informalities:  In line 23, please replace “abstract the” with “abstract a”.

Claim 1 is objected to because of the following informalities:  In line 24, please replace “the functionalized” with “a functionalized”.

Claim 1 is objected to because of the following informalities:  On page 4, line 2, please replace “the product” with “a product”.

Claim 1 is objected to because of the following informalities:  On page 4, line 4, please replace “the product” with “a product”.

Claim 2 is objected to because of the following informalities:  In line 1, please replace “the ethylene” with “an ethylene”.  The subject of the dependent clause beginning with “wherein” is “ratio”; the word “ethylene” merely modifies “ratio”.  Note that there is insufficient antecedent basis for the term “the … ratio” in claim 2 or in the independent claim.

Claim 3 is objected to because of the following informalities:  In line 1, the term “at least one” is superfluous and may be deleted.  Claim limits the term “functionalized olefin monomer” in line 5 of the independent claim, and there is only one of such item. 

Claim 4 is objected to because of the following informalities:  In line 1, please replace “the amount” with “an amount”.  
 
Claim 4 is objected to because of the following informalities:  In line 2, please insert “at least one masked” prior to “functionalized”.  Claim appears to define the composition of the functionalized ethylene and propylene copolymer composition which contains ethylene, propylene, and at least one masked functionalized olefin monomer, as per step a1) of claim 1.      


Claim 4 is objected to because of the following informalities:  In line 2, please replace “monomers” with “monomer”.    

Claim 4 is objected to because of the following informalities:  In line 3, please replace “the total” with “a total”.  

Claim 4 is objected to because of the following informalities:  In line 4, please insert “at least one masked” prior to “functionalized”.  

Claim 4 is objected to because of the following informalities:  In line 4, please replace “monomers” with “monomer”.    

Claim 6 is objected to because of the following informalities:  In line 2, please insert “or monovalent metal salt” after “metal salt” because claim further limits step b2).    

Claim 6 is objected to because of the following informalities:  In line 4, please replace “and silver” with “or silver”.    

Claim 7 is objected to because of the following informalities:  In line 2, step b1) is devoid of use of a multi-valent metal salt.    

Claim 7 is objected to because of the following informalities:  In line 4, please replace “salts of the magnesium” with “salt of magnesium”.    

Claim 7 is objected to because of the following informalities:  In line 4, please replace “chrome” with “chromium”.    

Claim 10 is objected to because of the following informalities:  In line 1, please insert “and” prior to “propylene”.  

Claim 10 is objected to because of the following informalities:  In line 1, please replace “the ethylene” with “an ethylene”.  See paragraph 14, supra, for analysis.


Claim 10 is objected to because of the following informalities:  In line 2, please replace “polymer” with “ethylene and propylene ionomer”.    

Claim 10 is objected to because of the following informalities:  In line 4, the term “at least one” is superfluous and may be deleted.  See paragraph 15, supra, for analysis.

Claim 10 is objected to because of the following informalities:  On page 6, line 1, delete “the” which precedes “functionalized”.    

Claim 10 is objected to because of the following informalities:  On page 6, line 2, please insert “ethylene and propylene” prior to “ionomer”.    

Claim 10 is objected to because of the following informalities:  On page 6, line 3, please insert “selected from” prior to “the group”.    

Claim 11 is objected to because of the following informalities:  In line 4, please replace “the mol%” with “a mol%”.    

Claim 11 is objected to because of the following informalities:  In line 4, please replace “monomers” with “monomer”.    

Claim 11 is objected to because of the following informalities:  In line 2, please replace “polymer” with “ethylene and propylene ionomer”.    

Claim 12 is objected to because of the following informalities:  In line 2, please replace “the content” with “a content”.    

Claim 12 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.    

Claim 12 is objected to because of the following informalities:  In line 3, please replace “the olefin monomers” with “ethylene, propylene”.    

Claim 12 is objected to because of the following informalities:  In line 4, please replace “monomers” with “monomer”.    

Claim 12 is objected to because of the following informalities:  In line 4, please replace “copolymer” with “ethylene and propylene ionomer”.    

Claim 13 is objected to because of the following informalities:  In line 2, please replace “100 mol.” with “100 mol”.    

Claim 13 is objected to because of the following informalities:  In line 4, please replace “the mol%” with “a mol%”.    

Claim 13 is objected to because of the following informalities:  In line 5, please replace “monomers” with “monomer”.    

Claim 13 is objected to because of the following informalities:  In line 4, please replace “copolymer” with “ethylene and propylene ionomer”.    

Claim 15 is objected to because of the following informalities:  In line 1, the term “at least one” is superfluous and may be deleted.  

Claim 17 is objected to because of the following informalities:  In line 3, please insert “or” prior to “Bu4N+”.  

Claim 18 is objected to because of the following informalities:  In line 1, please insert “wherein” prior to “polyfunctional”.  






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim recites terms which do not appear to be internally consistent.  Step a2) of claim 1 describes “contacting the product of step a1) with a solution to abstract a residue from the functionalized ethylene and propylene copolymer of step a1) to obtain a functionalized ethylene and propylene copolymer”.  It is unclear whether “the product of step a1)” is synonymous or equivalent to “the functionalized ethylene and propylene copolymer” of step a1)”.  Additionally, step a1) does not describe a functionalized ethylene and propylene copolymer, so there is technically insufficient antecedent basis for this term.  Furthermore, it is unclear how the “functionalized ethylene and propylene copolymer”, presumably of step a1), differs from the “functionalized ethylene and propylene copolymer” that is obtained.  Claim appears to recite abstracting a residue from a functionalized ethylene and propylene copolymer to obtain a functionalized ethylene and propylene copolymer.  Based on these considerations, it is deemed that claim 1 is confusing and indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Dependent claims are subsumed under the rejection.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear how crosslinking is achieved by means of a monovalent metal ion, a monocationic ammonium ion, or a monofunctional amine. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-5, 9, 10, 14, 15, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10, 12, and 16 of copending Application No. 16/954750.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Copending claims are drawn to a process for the manufacture of an ethylene and propylene ionomer comprising the steps of a) copolymerizing ethylene, propylene, and at least one masked functionalized olefin monomer in the presence of a catalyst system, wherein the masked functionalized olefin monomer is a reaction product of a functionalized olefin monomer and a masking agent and b) treating a product of step a) with a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Subject of instant claims is patentably distinct over references cited in Applicant’s PTO-1449 and references listed in the accompanying PTO-892.  The following references are pertinent:

Jasinska-Walc et al. (US 10,472,447) teaches preparation of a polypropylene having hydroxyl functionalized side chain branches comprising polymerizing propylene and 10-undecen-1-ol protected by reaction with triisobutylaluminum, followed by grafting by reaction of the polypropylene with -caprolactone.    
Iwa et al. (WO 2009/123228) discloses preparation of an ethylene/propylene/1-undecenoic acid copolymer wherein the 1-undecenoic acid monomer is pacified by reaction with triethylaluminum and wherein the alkylaluminum protecting group is removed by quenching with acidified methanol.  In subsequent step, a crosslinked thermoplastic polymer is prepared by melt kneading polypropylene homopolymer, the ethylene/propylene/1-undecenoic acid copolymer, and an isocyanate group containing ester amide oligomer.
Imuta et al. (US 7,393,907) discloses preparation of an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride copolymer wherein the 2,7-octadien-1-yl succinic anhydride monomer is reacted with triisobutylaluminum as a protecting group.  The protecting group is removed during precipitation of the copolymer in methanol to give a copolymer having an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride mole ratio of 80/19.75/0.25.  The copolymer is melt kneaded with 20 wt % of nylon 6 to form a thermoplastic resin composition.


Culbertson et al. (US 3,864,268) teaches a process of preparing an ethylene-propylene copolymer, oxidizing the copolymer by heating in the presence of oxygen, and reacting the product with hexamethylene diamine.  
 Cusumano et al. (US 5,646,332) discloses a process of functionalizing an ethylene-propylene copolymer with an acid group and reacting the resulting acid functionalized ethylene-propylene copolymer with a polyamine.
Ng et al. (US 2014/0275433) teaches functionalizing a propylene-hexene copolymer having alkene containing chain ends by hydroformylation and reacting the resulting aldehyde functionalized propylene-hexene copolymer with ethylene diamine.

None of these references teaches claimed process for the manufacture of an ethylene and propylene ionomer.
Claims are not in condition for allowance.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 18, 2022